The application is examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
This replies to the application filed 8/10/2021
Claims 1-9 amended and examined
Parent 17429816 filed 8/10/2021 is National stage entry of PCT/JP2020/005737, Intl Filing Date 2/14/2020claims foreign priority to JP2019-025497, filed 02/15/2019

Claim to foreign priority, receipt of certified copy of foreign priority document on 10 Aug 2021 acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

Entire reference is cited, with incorporated references
MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for ALL they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for ALL that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Claim 1 2 8 9 rejected under 35 USC 103 over McDevitt US 20150095157 in view of Busch US 20080248815 in view of Crystal US Pat 11042903 in view of Topchky US 20140257969 in view of Miller US 20150106198

[Claim 1 8 9]
Basically, but for
log BUSCH ¶ 430-431 
OOH CRYSTAL 1:15-2:27, ABSTRACT , 
factor (a) determine distance TOPCHKY ¶ 62, 
factor (b) same IP address MILLER ¶ 1 10 27-29
McDevitt shows the claim
[Wingdings font/0xA2] a communication unit configured to obtain position information of a device 
[Wingdings font/0xA2] a control unit configured to determine that a user of the device has come into contact with an Out Of Home (OOH) advertisement if the OOH advertisement is included in a certain range in a traveling direction of the user based on the position information of the device, wherein
[Wingdings font/0xA2] the control unit determines 
, based on at least one of the following factors (a) TOPCHKY or (b) MILLER, that   the device exists in vicinity of the certain apparatus in a certain period of time ;  and [[ , ]] 
[Wingdings font/0xA2] the control unit, if the device exists in the vicinity of the certain apparatus in the certain period of time, associates the log of the certain apparatus in the certain period of time with the device.
McDevitt US20150095157 at least ¶ 6 Abstract Fig 1, 3, 5-6 20 22-24 26 29 32 34
[0005] … receiving, from a content provider, a request to publish content on the electronic device of a user, the content relating to a target location and the request includes at least one threshold travel parameter to the target location. The method also may include identifying a perimeter location on a route. The travel perimeter location may be at the at least one threshold travel parameter. The method also may include generating a zone extending from the perimeter location to the target location. In addition, the method may include receiving an indication that the electronic device has entered the zone, and transmitting content to the electronic device of the user, the content relating to the target location.

[0006] … the threshold travel parameter may be travel time, the travel time may be between about 2 to about 7 minutes, the travel time is based on current average traffic speed, the zone may include a plurality of zones, each of the plurality of zones may have shape corresponding to the shape of one of the one or more routes, the plurality of zones may have a width corresponding to the width of a lane of one of the one or more routes in a direction toward the target location, the zone may have a width corresponding to the width of a lane of one of the one or more routes in a direction toward the target location, the method may further include receiving other user information, the content may be an advertisement for the target location, the zone may exclude routes with traffic travelling in a direction away from the target location, the one or more routes may be exit ramps from a highway, and/or the step of generating the zone may include adjusting a length of the zone based on a pre-calculated electronic table of zone lengths based on observed travel speeds.

    PNG
    media_image1.png
    348
    564
    media_image1.png
    Greyscale


BUSCH
NOT EXPLICIT in McDevitt is log but see Busch US 20080248815 at least ¶ 430-431
[Wingdings font/0xA2] the communication unit obtains a log of a certain apparatus Busch ¶ 430-431
It would have been obvious looking at McDevitt to consult the works of colleagues as to location marketing and find Busch. It would have been obvious at the time of filing to combine McDevitt, Busch, both location based marketing with the predictable result of logged device activity for the advantage of providing tracking (log) to producers of content and business owners (Busch Abstract). 2nd,  the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

CRYSTAL
NOT EXPLICIT in McDevitt is the term OOH but Crystal US Pat 11042903 teaches the equivalent DOOH 1:15-2:27 in the same context of location-based advertising accounting for out of home ads and direction of a vehicle and position of users as represented by the position of their mobile. It would have been obvious looking at McDevitt to consult the works of colleagues and find Crystal and combine the two for the advantage of OOH ads. 

TOPSCHY
NOT EXPLICIT in McDevitt is 
[Wingdings font/0xA2] the factor (a): determining that a distance between the certain apparatus and the device is equal to or shorter than a certain distance, on a basis of the position information of the device obtained from at least one of the certain apparatus and the device
See Topchy US 20140257969: 
An advertisement contact determination system (par. 22:"[...] analyze the travel path(s) and/or locations of the panelists and the advertising vehicles through the location tracking devices in the meters. Based on the travel path(s), examples disclosed herein detect when a panelist is within sufficiently close proximity of an advertising vehicle to attribute an exposure to an ad carried by the advertising vehicle to the panelist."; par. 23:"[...] measure exposure to mobile ads.") comprising:
a communication unit ("data receiver 600"o0f"data collection facility 304"in D1) configured to obtain position information of a device (par. 52-53:"The data receiver 600 [...] receives data from the panelist meter 104 and/or the ad vehicle meter 110 of the panelist vehicles 102 and the ad vehicles 106, respectively, via the network 302. The data received by the example data receiver 600 from an example panelist meter 104 includes a series of corresponding timestamped locations (e.g., time-location data) [...] The data received by the example data receiver 600 from the example ad vehicle meter 110 includes a series of timestamped locations (e.g., time-location data), ad IDs (e.g., alphanumeric identifiers identifying displayed ads, locations of displayed ads and, for dynamic ads, times at which such ads were displayed) and an ad vehicle ID (e.g., an alphanumeric identifier identifying the ad vehicle). The example data receiver 600 stores data received from an example ad vehicle meter 110 in the ad vehicle database 604."; see also par. 36-37, 39-40, 55);
and a control unit ("ad exposure creditor 306" in D1) configured to determine that a user of the device has come into contact with an Out Of Home, OOH, advertisement if the OOH advertisement is included in a certain range in a traveling direction of the user based on the position information of the device (see par. 60: "The proximity analyzer 608 of the illustrated example determines whether a panelist vehicle 102 and an ad vehicle 106 were within a threshold distance from each other by accessing the time-location data in the panelist database 602 and the ad vehicle database 604."; par. 64: "The example occlusion detector 612 detects this type of occlusion by determining the direction of travel of the panelist vehicle 102, determining the direction of travel of the ad vehicle 106, determining where on the ad vehicle 106 the ad display 108 is located, and determining whether there is a line of sight between the panelist vehicle 102 and the ad display 108."; see also par. 56, 59, 61-63), 
wherein the communication unit obtains a log of a certain apparatus (par. 52: "The data receiver 600 [...] receives data from the panelist meter 104 and/or the ad vehicle meter 110 of the panelist vehicles 102 and the ad vehicles 106, respectively, via the network 302."; par.55-56:"The ad vehicle database 604 of the illustrated example stores data received from the ad vehicle meters 110 of the ad vehicles 106. The example ad vehicle database 604 uses the ad vehicle IDs to organize the timestamped locations and the ad IDs by the example ad vehicle 106 that sent the data. The ad identifier 606 of the illustrated example identifies an advertisement that was displayed by the ad display 108 of an ad vehicle 106 by accessing the advertising vehicle database 604 using the ad ID of the advertisement in question as a query term. The ad ID is tied to the name, size, owner, and/or other features for a corresponding ad in the ad vehicle database 604.", see also par. 59-64);
and the control unit determines whether the device exists in vicinity of the certain apparatus in a certain period of time or not and (par. 62: "When the example proximity analyzer 608 determines that a panelist vehicle 102 and an ad vehicle 106 were within a threshold distance of each other at a particular time, the example duration detector 610 records the time. The example duration detector 610 then analyzes the time-location data for the panelist vehicle 102 from the example panelist database 602 and the time-location data for the ad vehicle 106 from the example ad vehicle database 604 for points in time after the recorded time."), 
if the device exists, associates the log of the certain apparatus in the certain period of time with the device (par. 66: "The views database 616 of the illustrated example receives and stores the output of the credit logic 624. In the illustrated example, for every ad displayed by the ad display 108 of the ad vehicles 106, the views database stores the number of exposures of the ad to the panelist vehicles 102, the duration of each exposure, the distance between the corresponding panelist vehicle 102 and ad vehicle 106 during each exposure, and the demographic information of the persons in the panelist vehicle 102 exposed to the ad during each exposure.").
It would have been obvious to combine McDevitt, Topchky. They are analogous to other, and each to the claim: targeting references. 2nd, the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
MILLER
NOT EXPLICIT in McDevitt is 
[Wingdings font/0xA2] the factor (b): determining that Internet Protocol (IP) address of the certain apparatus and the device are same, based on an IP address obtained from at least one of the certain apparatus or the device
Miller US 20150106198 ¶ 1, 10 IP address, over predetermined period of time, 27-29 same user, same IP address combined with corresponding geographic data 
It would have been obvious to combine McDevitt, Miller. They are analogous to other, and each to the claim: ad targeting references. 2nd, the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
[Claim 2]
McDevitt/Busch/Crystal/Topchy/Miller shows the above and shows
The advertisement contact determination system according to claim 1, wherein the
[Wingdings font/0xA2] control unit determines that the user has come into contact with the OOH advertisement based on a traveling direction estimated based on demographic data on the user if a frequency of obtaining position information of the device is relatively low
McDevitt ¶ 6 + Busch ¶ 364 376 379
It would have been obvious to combine McDevitt/Busch as discussed above for the further reason of determining ad exposure as a function of direction (each of McDevitt ¶ 6 and Busch Fig 2-4) and frequency.
It would have been obvious to combine McDevitt/Busch as discussed above for the further reason of determining ad exposure as a function of direction (each of McDevitt ¶ 6 and Crystal 1:15-2:27) and frequency (Crystal pattern Crystal 1:15-2:27, Abstract).


Claim 3 4 rejected under 35 USC 103 over McDevitt/Busch/Crystal/Topchy/Miller in view of Fujii US 20200234337


[Claim 3]
McDevitt/Busch/Crystal/Topchy/Miller shows the above and 
NOT EXPLICIT in McDevitt
The advertisement contact determination system according to claim 1 or 2, wherein the
[Wingdings font/0xA2] control unit determines an OOH advertisement with which the user has come into contact within a moving object on which the user has ridden based on a congestion state within the moving object and a position of the user within the moving object 

    PNG
    media_image2.png
    482
    568
    media_image2.png
    Greyscale

Fujii Abstract Fig 2 shows congestion affecting users positioned outside a vehicle (e.g. waiting for a bus, subway, train, tram, trolley, elevator) facing the vehicle and some are positioned right in front of the vehicle but others are standing behind other people and thus a lower ad would result in no contact but a higher ad would result in contact. There are only 2 options for the ad; it can be displayed outside or it can be displayed outside. It is obvious that users positioned outside the vehicle and facing the vehicle and the ad on it, will soon be inside the vehicle, and the problem of congestion outside the bus is the same inside the bus when the people board. It would have been obvious looking at McDevitt (ad inside) to consult the works of colleagues as to location marketing and find Fujii (ad outside). It would have been obvious at the time of filing to combine McDevitt, Fujii, both location based marketing with the predictable result of a vehicle (each of McDevitt and Fujii) determining ad exposure as a function of congestion (Fujii Abstract Fig 1-2). 2nd,  the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

[Claim 4]
McDevitt/Busch/Crystal/Topchy/Miller/Fujii shows the above and 
NOT EXPLICIT in McDevitt
The advertisement contact determination system according to claim 3, wherein the
[Wingdings font/0xA2] control unit determines an OOH advertisement with which the user has come into contact within a moving object on which the user has ridden based on a congestion state within the moving object, a position of the user within the moving object, and a direction of the user within the moving object.
Fujii Abstract Fig 2 shows congestion affecting users positioned outside a vehicle (e.g. waiting for a bus, subway, train, tram, trolley, elevator) facing the vehicle and some are positioned right in front of the vehicle but others are standing behind other people and thus a lower ad would result in no contact but a higher ad would result in contact. There are only 2 options for the ad; it can be displayed outside or it can be displayed outside. It is obvious that users positioned outside the vehicle and facing the vehicle and the ad on it, will soon be inside the vehicle, and the problem of congestion outside the bus is the same inside the bus when the people board. It would have been obvious looking at McDevitt (ad inside) to consult the works of colleagues as to location marketing and find Fujii (ad outside). It would have been obvious at the time of filing to combine McDevitt, Fujii, both location based marketing with the predictable result of a vehicle (each of McDevitt and Fujii) determining ad exposure as a function of congestion (Fujii Abstract Fig 1-2). 2nd,  the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 5 rejected under 35 USC 103 over McDevitt/Busch/Crystal/Topchy/Miller/Fujii in view of Kriger US 20090066722 


[Claim 5]
McDevitt/Busch/Crystal/Topchy/Miller/Fujii shows the above and 
NOT EXPLICIT in McDevitt
The advertisement contact determination system according to claim 3 or 4, wherein the
[Wingdings font/0xA2] control unit determines that the user is not viewing [[ an ]] the OOH advertisement within the moving object at a time corresponding to a log indicating that the device is being operated 
Kriger US 20090066722 ¶ 247
[0247] …. upon determining that the consumer has NOT VIEWED the rapid serial presentation for a predetermined amount of time   … upon detecting a predetermined notification event … (e.g., PHONE CALL, email message, text message, instant message, voice mail message, missed call message, pop-up message, warning, alert, reminder, timer, low battery warning, or other notifications
It would have been obvious looking at McDevitt to consult the works of colleagues as to marketing and find Kriger and combine the two for the predictable result of ad exposure determined as a function of device operation and the advantage of that determination based not just on McDevitt’s factors (¶ 2-4) but also whether user’s mobile is busy. 2nd,  the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
It would have been obvious looking at McDevitt to consult the works of colleagues as to marketing and find Busch and combine the two for the predictable result of ad exposure determined as a function of device operation and the advantage of that determination based not just on Busch’s  factors for recording (logging) but also whether user’s mobile is busy. 2nd,  the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 6 rejected under 35 USC 103 over McDevitt/Busch/Crystal/Topchy/Miller in view of Proud (US 20100070376)


[Claim 6]
McDevitt/Busch/Crystal/Topchy/Miller shows the above and 
NOT EXPLICIT in McDevitt
The advertisement contact determination system according to any one of claims 1 to 5, wherein the [Wingdings font/0xA2] control unit identifies a viewing attitude to an advertisement of the user within a moving object on which the user has ridden based on 
Proud (US 20170200195) at least Abstract Fig 1 and corresponding text ¶ 11-16
Proud is the familiar SKYMALL ® magazine on an airplane where people view ads and buy (indicating an attitude) where the magazine, purchasing for traveler is computer implemented
It would have been obvious looking at McDevitt to consult the works of colleagues as to marketing and find Proud and combine the two for the predictable result of ad exposure determined as a function of device operation and the advantage of that determination based not just on McDevitt’s factors (¶ 2-4) but also engagement, an indicator of user paying attention. 2nd,  the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 7 rejected under 35 USC 103 over McDevitt/Busch/Crystal/Topchy/Miller in view of Filev US Pat 9219790, US 20160073143

[Claim 7]
NOT EXPLICIT in McDevitt
The advertisement contact determination system according to any one of claims 1 to 6, wherein the 
[Wingdings font/0xA2] the communication unit receives a listening log of an audio content transmitted and received over the Internet
[Wingdings font/0xA2] control unit determines that the user is using the certain apparatus while listening to an audio content transmitted and received over the Internet by using the device in a period of time when the device exists in vicinity of the certain apparatus. Filev US US 20160073143 ¶ 55 
It would have been obvious looking at McDevitt to consult the works of colleagues as to marketing and find Filev and combine the two for the predictable result of ad exposure determined as a function of device operation and the advantage of that determination based not just on McDevitt’s factors (¶ 2-4) but also engagement, whether user’s mobile is occupied. 2nd,  the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

RESPONSE TO REMARKS
Applicant’s amendment and remarks are fully considered but they are not persuasive.
101 withdrawn
112 withdrawn
103 – new rejection on new art above.

CONCLUSION
Pertinent prior art cited but not relied upon
US 20050071417 ¶ 9
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681